Brewer, J.,
(orally.) In the mandamus proceeding against St. Charles county, as far as the proceedings are now concerned against the treasurer, there are two questions presented by him: First, that under the law of 1869, which provided for the issue of warrants, they were to be paid in the order of their presentation to the county treasurer, and the provisions of that law are invoked on behalf of the fund now in the hands of the county treasurer. We do not think that law applicable. The law of 1870 provided for the issue of bonds running through a certain series of years. There is a vast *701difference between bonds and warrants. Warrants are general orders payable when funds are found, and there is propriety in the rule providing that j;hey shall be paid in the order of presentation, the time of presentation to be indorsed by the treasurer on the warrants. But bonds are obligations payable at a definite time, running through a series of years. They are payable when the time of their maturity arrives, independent of any presentation. So we think, impliedly, the law of 1870 does away with that restriction as to payment in order of presentation. The other question is that there is a sort of equitable lien on these funds in favor of the holders of some other claims, by reason of the fact that this fund was broiight to the treasury through the instrumentality of the attorney of such claimants. We fail to see how that lien can exist. There was a legal duty to. collect this fund, and, if urged by and at the instance of some other party, that fund was collected, such urgency, or interference or effort on his part does not give to him an equitable lien on the funds. ■So we think the mandamus must go directing the county treasurer to pay over this money.